DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jack Matney Jr. on 6/4/2021.
The application has been amended as follows: 
	Claim 1 line 3 has been changed to—a base member including a solid annular ring body and a—.
	Claim 1 lines 7-8 have been changed to—one or more biocompatible rods that are permanently attached that are permanently attached to the base member wherein: —.
	Claim 8 has been changed to—The compound medical implant of claim 7, wherein: the first angle is sloped at an angle from 5º to 35º in a first direction of the sharp protrusion penetration, and the second angle is sloped at an angle from 10º to 60º in a second direction of the sharp protrusion penetration.—.
	Claim 11 lines 8-9—one or more biocompatible rods that are permanently attached that are permanently attached to the base member wherein: —.
	Claim 18 has been changed to—The compound medical implant of claim 17, wherein: the first angle is sloped at an angle from 5º to 35º in a first direction of the sharp protrusion penetration, and the second angle is sloped at an angle from 10º to 60º in a second direction of the sharp protrusion penetration.—.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/Examiner, Art Unit 3773                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773